DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2020-0151971 filed in Korean Intellectual Property Office (KIPO) on November 13, 2020 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on August 31, 2021 and IDS filed on August 22, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Drawings
The drawings are objected to for the following informality:
In Fig. 11 as originally filed, the outline of the second electrode CEL2 of the capacitor in the capacitor region CPR is unclear. For a reference, see Fig. 5 as originally filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the feature “the third data capping layer has a higher etch rate than the first and second data capping layers for a same etchant” in lines 15-16. It is unclear what the above feature is specifically refers to, and thus this renders claim 1 indefinite.
For example, different materials may be etched in different etch rates using a same etchant. However, same materials may be also etched in different etch rates using a same etchant, depending on etching conditions, e.g., concentration of components of etchant, temperature of etching, type of etching, parameter of etching (plasma power or bias in dry etching), etc. Etching conditions and materials of the first, second and third data capping layers, etc., are not specifically claimed in the above feature, which may make the above feature ambiguous.
For the examination purpose, the above feature is interpreted as disclosed in prior art.
Claim 2 recites the feature “wherein the third data capping layer has a twice higher etch rate than the first and second data capping layers for the same etchant” in lines 1-2.
Regarding the claim 2, the discussion with respect to claim 1 above similarly applies.
Claim 2-11 are also rejected due to their dependency.
Claim 17 recites the feature “wherein the third data capping layer has a higher etch rate than the first and second data capping layers for a same etchant” in lines 1-2. It is unclear what the above feature is specifically refers to, and thus this renders claim 17 indefinite.
For example, different materials may be etched in different etch rates using a same etchant. However, same materials may be also etched in different etch rates using a same etchant, depending on etching conditions, e.g., concentration of components of etchant, temperature of etching, type of etching, parameter of etching (plasma power or bias in dry etching), etc. Etching conditions and materials of the first, second and third data capping layers, etc., are not specifically claimed in the above feature, which may make the above feature ambiguous.
For the examination purpose, the above feature is interpreted as disclosed in prior art.
Claim 18-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Misaki US 2014/0042439.
Regarding claim 1, Misaki teaches a display device (e.g., Figs. 1-4, [1], Embodiment 1) comprising: 
a substrate (e.g., substrate, [108]) including a display area (e.g., display area including 30, [96]) and a pad area (e.g., pad area including 60, [96]); 
a data conductive layer (e.g., 61, 51, 52, 53 and 54, [103]) disposed on the substrate; 
a passivation layer (e.g., 44, [101]) disposed on the data conductive layer; 
a via layer (e.g., 46, [101]) disposed on the passivation layer; and 
a pixel electrode (e.g., 21, [95]) disposed on the via layer, wherein 
the data conductive layer includes: 
a data base layer (e.g., 61, [103]); 
a data main metal layer (e.g., 51, [103]) disposed on the data base layer; 
a first data capping layer (e.g., 52, [103]) disposed on the data main metal layer; 
a second data capping layer (e.g., 53, [103]) disposed on the first data capping layer; and 
a third data capping layer (e.g., 54, [103]) disposed on the second data capping layer, 
the passivation layer and the via layer include a pad opening (e.g., 65, [103]) which exposes a portion of the data conductive layer in the pad area, and 
the third data capping layer has a higher etch rate than the first and second data capping layers for a same etchant (e.g., 54 may have an arbitrary etch rate higher than arbitrary etch rates of 52 and 53 for a same etchant in the patterning of a photolithography technique (Fig. 3(d), [112]) depending on etching conditions; see the 112 rejection above) and includes a pad conductive layer (e.g., layer portions of 54 which do not overlap 65; Fig. 2(d)) which does not overlap the pad opening.
Regarding claim 2, Misaki teaches the display device of claim 1, wherein the third data capping layer has a twice higher etch rate than the first and second data capping layers for the same etchant (e.g., the discussion with respect to the relationship of etch rates of the 52, 53 and 54 in claim 1 similarly applies).
Regarding claim 9, Misaki teaches the display device of claim 1, wherein side surfaces of each layer of the data conductive layer (e.g., 61, 51, 52, 53, 54, Fig. 2(c)) are aligned with each other (e.g., Fig. 2(c)).
Regarding claim 11, Misaki teaches the display device of claim 1, wherein the passivation layer (e.g., 44, Fig. 2(c)) overlaps the pad conductive layer (e.g., layer portion of 54, which does not overlap 65, Fig. 2(d)), and side surfaces of the passivation layer (e.g., side surfaces of 44, Fig. 2(c)) protrude outwardly beyond side surfaces of the pad conductive layer (e.g., side surfaces of the layer portions of 54, which do not overlap 65; Fig. 2(c)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0033117.
Regarding claim 3, Misaki teaches the display device of claim 2 as discussed above.
Misaki does not explicitly teach wherein the third data capping layer includes copper (Cu) or zinc indium oxide (ZIO).  
Misaki, however, recognizes that the third data capping layer 54 includes ITO (e.g., [99]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Misaki to include wherein the third data capping layer includes copper (Cu) or zinc indium oxide (ZIO), because ITO, ZIO and IZO have been known in the semiconductor art as transparent conductive oxides (TCOs) used for conductors or electrodes of display devices, and selecting among them for desirable purposes selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 5, Misaki teaches the display device of claim 3 as discussed above.
Misaki does not explicitly teach wherein the third data capping layer has a thickness in a range of about 10Å to about 100Å.  
Misaki, however, recognizes that the third data capping layer 54 serves as an etch stopper (e.g., [120], which implies a thickness of 54 is a result-effective variable for varying etch rate and etch stability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the device of Misaki to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0033117 in view of Han et al. US 2017/0062548.
Regarding claim 4, Misaki teaches the display device of claim 3 as discussed above.
Misaki does not explicitly teach wherein the data main metal layer and the third data capping layer include copper.  
It has been well known in the semiconductor art that data pads and electrodes in a data pad (terminal) area of OLED include metals such as Mo, Ti, Cu, Ag, Al and alloys thereof, TCOs such as ITO and IZO as suggested by Han (e.g., [131]-[150]) and Misaki (e.g., [112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Misaki to include wherein the data main metal layer and the third data capping layer include copper, because metals such as Mo, Ti, Cu, Ag, Al and alloys thereof, TCOs such as ITO and IZO have been well known in the semiconductor art as data pads and electrodes in a data pad (terminal) area of OLED as suggested by Han and Misaki, and selecting among them for desirable purposes selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 6, Misaki teaches the display device of claim 3 as discussed above.
Misaki does not explicitly teach wherein the data base layer and the first data capping layer include a same material and include at least one of titanium (Ti), tantalum (Ta), calcium (Ca), chromium (Cr), magnesium (Mg), and nickel (Ni).  
Han teaches wherein the data base layer and the first data capping layer include a same material and include at least one of titanium (Ti), tantalum (Ta), calcium (Ca), chromium (Cr), magnesium (Mg), and nickel (Ni) (e.g., [131], [141]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Misaki to include wherein the data base layer and the first data capping layer include a same material and include at least one of titanium (Ti), tantalum (Ta), calcium (Ca), chromium (Cr), magnesium (Mg), and nickel (Ni), because metals such as Mo, Ti, Cu, Ag, Al and alloys thereof, TCOs such as ITO and IZO have been well known in the semiconductor art as data pads and electrodes in a data pad (terminal) area of OLED as suggested by Han and Misaki, and selecting among them for desirable purposes selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 7, Misaki in view of Han teaches the display device of claim 6, wherein the data base layer and the first data capping layer include titanium (e.g., Han, [131], [141]).  
Regarding claim 8, Misaki teaches the display device of claim 3 as discussed above.
Misaki does not explicitly teach wherein the second data capping layer includes indium tin oxide (ITO).  
It has been well known in the semiconductor art that data pads and electrodes in a data pad (terminal) area of OLED include metals such as Mo, Ti, Cu, Ag, Al and alloys thereof, TCOs such as ITO and IZO as suggested by Han (e.g., [131]-[150]) and Misaki (e.g., [112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Misaki to include wherein the second data capping layer includes indium tin oxide (ITO), because metals such as Mo, Ti, Cu, Ag, Al and alloys thereof, TCOs such as ITO and IZO have been well known in the semiconductor art as data pads and electrodes in a data pad (terminal) area of OLED as suggested by Han and Misaki, and selecting among them for desirable purposes selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Allowable Subject Matter
Claims 12-16 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 12 that recites “a first contact hole which penetrates the passivation layer and the via layer in a thickness direction to expose a portion of the data conductive layer in the display area; the data conductive layer includes: a first area which overlaps the passivation layer; a second area which overlaps the first contact hole; and a third area which overlaps the pad opening, the third data capping layer is disposed in the entire first and second areas of the data conductive layer” in combination with other elements of the base claim 12.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 10, 2022